Citation Nr: 1401720	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cold injury residuals of the hands, feet, ears and nose.   

3.  Entitlement to service connection for basal cell carcinoma, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from November 1951 to November 1954.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board previously remanded this matter for additional development in February 2011.  The requested development included providing a VCAA notice letter to the Veteran and obtaining VA treatment records.  A VCAA notice was provided to the Veteran in May 2011.  The RO obtained additional VA treatment records and associated the records with the claim file.  The development was completed in compliance with the February 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for basal cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest during active service or within one year of active service, and is not shown to be etiologically related to  active service.

2.  The Veteran does not have a current disability manifested by cold injury residuals of the hands, feet, ears and nose. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Cold injury residuals of the hands, feet, ears and nose was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, a letter dated in May 2011 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Although the May 2011 notice was provided after the initial adjudication of the Veteran's claims, the claims were readjudicated in the April 2013 supplemental statement of the case, thereby curing the defective timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claims being decided.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded a VA examination for hearing loss in October 2008.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination regarding his hearing loss disability.  The medical opinion provided was based upon the VA examiner's review of the treatment records and claims file and a complete examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was not afforded a VA examination for the claimed cold injury residuals of the hands, feet, ears and nose.  The Board finds that an examination and medical opinion are not needed to decide that claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  The service and post-service medical records provide no findings of cold injury residuals, and therefore, the Board has no grounds for obtaining a VA examination and medical nexus opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection Criteria

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss and malignant tumors are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Frostbite is not one of the chronic diseases listed in 38 C.F.R. § 3.309(a); accordingly § 3.303(b) is not applicable to the claim for service connection for residuals of cold injury residuals of the hands, feet, ears and nose. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as sensorineural hearing loss or a malignant tumor, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service Connection for Bilateral Hearing Loss

The Veteran asserts that a current hearing loss disability is related to acoustic trauma during service as an aircraft mechanic.

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's noise exposure during service is acknowledged, as noise exposure is consistent with his service occupation as an aircraft mechanic.  Service treatment records do not reflect complaints or findings of hearing loss.  Upon enlistment in November 1951, whispered voice testing was 15/15 in each ear.  The PUHLES profile noted a "1" for hearing.  Upon separation examination in November 1954, the Veteran had a whispered voice test of 15/15 for both ears.  

The evidence of record does not show that sensorineural hearing loss manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for sensorineural hearing loss may not be presumed.  §§ 3.307, 3.309.

A sensorineural hearing loss disability was first shown in 2004, some 60 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, in 2004, the Veteran reported a five-year history of hearing loss, which dates the onset of hearing loss to many years after his service.  The Board finds that continuity of hearing loss symptomatology is not demonstrated, as the evidence reflects that the Veteran did not have hearing loss at separation, first sought post-service treatment for hearing loss in 2004 and has reported an onset of hearing loss symptoms many years after service.
 
The Veteran had a VA examination in October 2008.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported a chief complaint of hearing loss for 10 years, which was worse in the left ear.  Audiological testing showed hearing loss disability as defined by § 3.385.  The VA examiner opined that hearing loss is not caused by or due to military service.  The examiner reasoned that the Veteran entered and exited military service with bilaterally normal hearing per whispered voice tests.  The examiner noted that whispered voice tests have been deemed to be insensitive to high frequency hearing loss.  However, the Veteran was seen for his first evaluation of hearing in November 2004, and history indicated bilateral hearing loss of gradual onset of only five years, 51 years post military service.  In addition, the Veteran reported negative tinnitus at the examination in November 2004.  The examiner acknowledged that the Veteran was exposed to military aircraft noise exposure without the use of hearing protection devices.  The examiner observed that the Veteran was a farmer for 50 years and worked in an industrial plant.  The examiner noted that the Veteran reported in November 2004 that he was exposed to industrial noise the first 10 years in the plant and the last 24 years was a engineer working around less hazardous noise conditions.  

The examiner further noted that the Veteran was an aircraft mechanic from 1951 through 1954 during military service.  The Veteran was gainfully employed following that in an industrial plant as both a production worker and plant engineer.  The Veteran's first hearing evaluation was in November 2004, 50 years post military service.  The examiner noted that the Veteran self-reported that his hearing loss was gradual of 10 years onset and that his left ear was worse, consistent with shooter's ear as a right handed shooter for over 30 years without the use of hearing protection.  The examiner noted that the test results were consistent with a symmetrical left ear hearing loss like that of shooter's ear and that the Veteran filed a claim for hearing loss in March 2008, 54 years after military service.  

In this case, the evidence of record does not establish a medical nexus between noise exposure in service and the Veteran's current hearing loss disability.  The Board has considered the Veteran's statements, in which the Veteran indicated his belief that current hearing loss is related to in-service noise exposures.  A layperson is competent to testify regarding such observable symptomatology as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing an etiological link of his current hearing loss to service.  A competent VA medical opinion found that the first treatment for any bilateral hearing loss did not occur until 50 years post-military service, and that the Veteran's current hearing loss is not due to military service.   

In sum, the most probative evidence of record does not establish that the Veteran's current hearing loss developed as a result of an event, injury, or disease during active duty service.  Sensorineural hearing loss did not manifest to a compensable degree within a year of separation from service.  A competent medical opinion concluded that the Veteran's hearing loss is less likely related to military service. Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for  bilateral hearing loss, and the claim must be denied.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
 
Service connection for cold injury residuals of the hands, feet, ears and nose

The Veteran asserts that he had frostbite during service in 1953. 

Service treatment records do not show complaints or findings of frostbite of the hands, feet, ears and nose.  

A review of the post-service VA medical records in evidence does not show any diagnoses of cold injury residuals of the hands, feet, ears and nose.  Therefore, although the Veteran is competent and credible to report cold exposure during service, the Board finds that there is no evidence of a residual disability of cold injury residuals of the hands, feet, ears and nose. 

Congress has specifically limited entitlement to service connection for instances in which disease or injury have resulted in a disability.  See 38 U.S.C.A. § 1110  (West 2002).  In the absence of evidence of a present disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 
Therefore, because there is no evidence that the Veteran currently has a condition manifested by cold injury residuals of the hands, feet, ears and nose, service connection is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against a finding of current disability of frostbite residuals of the hands, feet, ears and nose.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for cold injury residuals of the hands, feet, ears and nose is denied.


REMAND

The Veteran alleges that basal cell carcinoma is related to ionizing radiation exposure during service.  The Veteran asserts that he was exposed to ionizing radiation when he visited Nagasaki, Japan in 1953.   

The record does not reflect, nor has the Veteran contended, that he was in Nagasaki from August 6, 1945, to July 1, 1946. 

VA treatment records show that basal cell carcinoma was diagnosed in 2000.   Entries in the VA outpatient treatment records note a history of basal cell carcinoma with excision on the left side of the nose.

Service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112(c)  
(West 2002); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran was not involved in a listed radiation-risk activity, as defined under 
§ 3.309, so those presumptive service connection provisions are not applicable to his claim.

However, under the provisions of 38 C.F.R. § 3.311, a "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes skin cancers such as basal cell carcinoma.  Under 38 C.F.R. § 3.311 there are certain development procedures for claims involving radiation exposure.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.

Medical records show that the Veteran has a radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2), manifesting more than five years after alleged exposure.  
The personnel records do not specifically document a visit to Nagasaki; however, personnel records show that the Veteran disembarked at Kobe, Japan in 1953.  Based on the evidence of record, the Board finds the Veteran's report of visiting Nagasaki, Japan in 1953 credible.  On remand, the Veteran's claims file should be forwarded to the Under Secretary for Health for a radiation dose estimate and, if radiation exposure is identified, to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).   

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's personnel records, service and post-service medical records, and other pertinent documents to the VA Under Secretary for Health for a dose estimate based upon visiting Nagasaki in 1953 in accordance with 38 C.F.R. § 3.311(a)(2)(iii) (2013).

2.  Following receipt of such dose estimate, forward the Veteran's claim to the VA Under Secretary for Benefits for consideration in accordance with 
38 C.F.R. § 3.311(c) (2013). 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


